Citation Nr: 9911348	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  94-35 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation greater than 40 percent for 
status post low back injury with radicular symptoms.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active duty from February 1947 to January 
1950, and from May 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Oakland, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  The veteran was afforded a hearing at 
the RO before a member of the Board in December 1998.  The 
veteran was informed in a February 1999 letter that the 
member of the Board who conducted the hearing was no longer 
employed by the Board, and was given the opportunity to 
schedule a new hearing.  In March 1999, the veteran replied 
that he did not want a new hearing.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



Service connection has been granted for a scar, status post 
appendectomy, evaluated as noncompensable; status post low 
back injury with left hip and leg radicular symptoms, 
evaluated as 40 percent disabling; status post chip fracture 
of the right knee, evaluated as 10 percent disabling; and 
scar, status post laceration, 2nd, 3rd, and 4th fingers, right 
hand, evaluated noncompensable.  The combined schedular 
evaluation is 40 percent.  Entitlement has been granted for a 
permanent and total disability rating for pension purposes 
and special monthly pension by reason of being in need of 
regular aid and attendance.

The veteran was afforded VA examinations of his low back 
disability in April 1994, July 1997, and November 1997.  
However, these examinations did not address the additional 
disability resulting from factors such as pain, weakness, 
incoordination, and an excess fatigability, as required by 
the provisions of 38 C.F.R. §§ 4.40 and 4.45.  As the 
veteran's contentions are largely based on the additional 
disability caused by pain and weakness, the Board believes 
that an additional examination to address these factors would 
be of assistance in this case.  See DeLuca v. Brown, 8 Vet. 
App. 321 (1995).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  This includes obtaining all relevant records, and 
affording the veteran adequate medical examinations.  
Therefore, in order to assist the veteran in the development 
of his claim, the Board is deferring adjudication of the 
issues on appeal pending a remand of the case to the RO for 
further development as follows:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his service 
connected low back, right knee, right 
hand, and appendectomy scar disabilities 
since December 1995.  


After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding VA treatment 
records. 

2.  The veteran should be afforded VA 
orthopedic and neurologic examinations by 
appropriate specialists to determine the 
nature and extent of severity of his low 
back, right knee, right hand, and 
appendectomy scar disabilities.  The 
claims file and separate copies of this 
remand must be made available to and 
reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations and the examination 
reports must be annotated in this regard.  
Any further indicated special studies 
should be conducted.  The examiners 
should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion, and comment 
on the functional limitations, if any, 
caused by the veteran's back and right 
knee disabilities in light of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  
With respect to the subjective complaints 
of pain, the examiners are requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
back, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the back disability, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the back 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the back disability.  

The presence or absence of weakness, 
incoordination, and excess fatigability 
should also be noted, and any additional 
functional limitation as a result of 
these factors should be described.  The 
examiners must be requested to express an 
opinion as to whether the veteran's 
service-c0nnected disabilities in and of 
themselves, without regard to his 
nonservice-connected disorders, have 
rendered him unemployable for VA 
compensation purposes.  Any opinions 
expressed must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
an increased evaluation for status post 
low back injury with radicular symptoms 
and a total disability rating for 
compensation purposes on the basis of 
individual unemployability.  again review 
the record.  

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, is not granted to the veteran's 
satisfaction, the veteran and his representative should be 
furnished a supplemental statement of the case and given a 
reasonable period of time for a response.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).









